Exhibit 10.2:

 

Material Contracts

 

MODIFICATION, RESTATEMENT, AND CONSOLIDATION OF UNFUNDED DEFERRED COMPENSATION
PLAN AND CHANGE IN CONTROL COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS AMENDED
AND RESTATED AS OF OCTOBER 15, 2002

 

This Modification, Restatement, and Consolidation of Unfunded Deferred
Compensation Plan for Non-Employee Directors (hereinafter “Plan”) is made as of
the 15th day of October, 2002 by F&M Bancorp (hereinafter the “Company”).

 

WHEREAS, the Company presently has in place an Unfunded Deferred Compensation
Plan for Non-employee Directors; and,

 

WHEREAS, the Company has determined to make certain amendments to the Plan and
to simplify the administration of the Plan by consolidating all amendments into
one document which restates the Plan;

 

NOW, THEREFORE, and in consideration of the premises and of other good and
valuable consideration the receipt of which is hereby acknowledged by each of
the parties hereto, the parties hereto do hereby covenant and agree as follows:

 

I.  CONSOLIDATION.

 

Consolidation of Amendment.  From and after the date hereof, the Plan evidenced
by the Unfunded Deferred Compensation Plan for Non-Employee Directors as amended
shall be consolidated into this single Plan document.

 

II.  MODIFIED AND RESTATED TEXT:  UNFUNDED DEFERRED COMPENSATION PLAN AND CHANGE
IN CONTROL COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

 

THIS PLAN is adopted as of the 15th day of October, 2002 by F&M Bancorp
(hereinafter the “Company”).

 

INTRODUCTION

 

To encourage Directors to remain a member of the Company’s Board of Directors,
the Company is willing to provide to Directors a deferred fee opportunity and
change in control benefit.  The Company will pay the benefits from its general
assets.

 


ARTICLE 1

DEFINITIONS

 

1.1.  Definitions.  Whenever used in this Plan, the following words and phrases
shall have the meanings specified:

 

1.1.1. “Change-in-Control” of the Employers.  Change-in-Control shall be deemed
to have occurred if the event set forth in any one of the following paragraphs
shall have occurred:

 

any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 25% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (A) of paragraph (iii)
below; or

 

--------------------------------------------------------------------------------


 

the following individuals cease for any reason to constitute a majority of the
number of directors then serving on the Board; individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s shareholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended;

or

there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation, other than (A) a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary of the Company, at least
60% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
25% or more of the combined voting power of the Company’s then outstanding
securities.

the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 60% of the combined voting power of
the voting securities of which are owned by shareholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale;

the Company ceases to own, directly or indirectly, securities of any subsidiary
representing 50% or more of the combined voting power of the subsidiary’s then
outstanding securities; or

there is consummated an agreement for the sale or disposition by the Company of
all or substantially all of a subsidiary’s assets, other than a sale or
disposition by the Company of all or substantially all of the subsidiary’s
assets to an entity, at least 60% of the combined voting power of the voting
securities of which are owned by shareholders of the Company in substantially
the same proportions as their ownership of the subsidiary immediately prior to
such sale; provided however, that such a sale or disposition should only be
effective for those Executives, if any, employed by the subsidiary whose assets
are so sold or otherwise disposed of, and not all participating Executives.

“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

 “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

“Board” shall mean the board of directors of the Company.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company.

A “Potential Change-in-Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:

the Company enters into an agreement, the consummation of which would result in
the occurrence of a Change-in-Control;

the Company or any Person publicly announces an intention to take or to consider
taking actions which, if consummated, would constitute a Change-in-Control;

 

2

--------------------------------------------------------------------------------


 

any Person becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing 15% or more of either the then outstanding shares of
common stock of the Company or the combined voting power of the Company’s then
outstanding securities (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its
affiliates); or

(iv)          the Board adopts a resolution to the effect that a Potential
Change-in-Control has occurred.

1.1.2.  “Company” means each of F&M Bancorp, its direct or indirect wholly-owned
subsidiaries, and its other direct or indirect subsidiaries that adopt this
Plan.

 

1.1.3.  “Code” means the Internal Revenue Code of 1986, as amended.  References
to a Code section shall be deemed to be to that section as it now exists and to
any successor provisions.

 

1.1.4.  “Disability” means the Director’s inability to perform substantially all
normal duties of a Director, as determined by the Company’s Board of Directors
in its sole discretion.  As a condition to any benefits, the Company may require
the Director to submit to such physical or mental evaluations and tests as the
Board of Directors deems appropriate.

 

1.1.5.  “Election Form” means the Form attached as Exhibit 1.

 

1.1.6.  “Fees” means any and all of the total director’s fees payable to the
Director.

 

1.1.7.  “Mandatory Termination Date” means the annual meeting at which the
Director’s term expires first occurring following the Director attaining age 70,
except for those Directors serving in that capacity on March 11, 1975, for whom
no Mandatory Termination Date exists.

 

1.1.8.  “Termination of Service” means the Director is ceasing to be a member of
the Company’s Board of Directors for any reason whatsoever.

 

Article 2

 

Deferral Election

 

2.1.  Initial Election.  Current Directors shall have made an initial deferral
election under this Plan by filing with the Company a signed Election Form in
December, 2001.  Directors commencing service after October 15, 2002 will make
an initial deferral election by filing with the Company a signed Election Form
within 30 days of commencing service.  The Election Form shall, in all
instances, set forth the amount of Fees to be deferred and the form of benefit
payment.  The Election Form shall be effective to defer only Fees earned after
the date the Election Form is received by the Company.

 

2.2.  Election Changes

 

2.2.1.  Annual.  Directors will be required to make an election annually in
December by filing a signed Election Form with the Company.  The Election Form
shall be effective for the following calendar year.

 

2.2.2.  Hardship.  If an unforeseeable financial emergency arising from the
death of a family member, divorce, sickness, injury, catastrophe or similar
event outside the control of the Director occurs, the Director, by written
instructions to the Company may reduce future deferrals under this Plan.

 

3

--------------------------------------------------------------------------------


 

Article 3

 

Deferral Account

 

3.1.  Establishing and Crediting.  The Company shall establish a deferral
account (“Deferral Account”) on its books for the Director, and shall credit to
the Deferral Account the following amounts:

 

3.1.1.  Deferrals.  The Fees specified to be deferred by the Director (including
fees deferred under earlier versions of this Plan) as of the time the Fees would
have otherwise been paid to the Director.

 

3.1.2.  Interest Rate.  For each calendar year, interest shall be calculated at
a rate equal to the “prime rate” as published in the Wall Street Journal’s Money
Rates Table, or the highest rate if more than one rate is published on December
15 of the immediately preceding year, or if the 15th is not a business day, then
the next business day. For example, for calendar year 1997, the interest rate
shall be the prime rate as published in the Wall Street Journal on December 15,
1996.  Notwithstanding the foregoing, the interest rate to be paid on the
balance of the Deferral Account from July 1 through December 31, 1996 shall be
the prime rate as published in the Wall Street Journal’s Money Rates Table on
July 1, 1996.

 

3.1.3.  Interest Accrual.  Interest will be compounded daily at the rate
specified in paragraph 3.1.2. and credited to the Deferral Account monthly and
immediately prior to the payment of any benefits.

 

3.2.  Statement of Accounts.  The Company shall provide to the Director, within
one hundred twenty (120) days after each calendar year end, a statement setting
forth the Deferral Account balance.

 

3.3.  Accounting Device Only.  The Deferral Account is solely a device for
measuring amounts to be paid under this Plan.  The Deferral Account is not a
trust fund of any kind.  The Director is a general unsecured creditor of the
Company for the payment of benefits.  The benefits represent the mere Company
promise to pay such benefits.  The Director’s rights are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by the Director’s creditors.

 

Article 4

 

Lifetime Benefits

 

4.1.  Normal Termination Benefit.  Upon the Director’s Termination of Service at
the Director’s Mandatory Retirement Date, or for those Directors for whom no
Mandatory Retirement Date exists, when such a Director’s Termination of Service
occurs after such Director has attained age 70, the Company shall pay to the
Director the benefit described in this Section 4.1.

 

4.1.1.  Amount of Benefit.  The benefit under this Section 4.1 is the Deferral
Account balance at the Director’s Termination of Service.

 

4.1.2.  Payment of Benefit.  The Company shall pay the benefit to the Director
in the form elected by the Director on the Election Form.  If the ten (10) year
payment is elected, the amount of the accrued benefit payment will be calculated
by using the ten (10) year annuity rate determined using the sum of the mid-term
Applicable Federal Rate (AFR) for the previous month as published monthly by the
Internal Revenue Service, plus 1% rounded to the nearest 1/2 of 1%. Payment
shall be made (or payments shall commence, depending on the Director’s election)
on the 1st day of the month following the Director’s Termination of Service.

 

4.2.  Early Termination Benefit.  If the Director terminates service as a
Director before the Mandatory Termination Date, the Company shall pay to the
Director the benefit described in this Section 4.2.

 

4.2.1.  Amount of Benefit.  The benefit under this Section 4.2 shall be the
Deferral Account balance at the Director’s Termination of Service.

 

4

--------------------------------------------------------------------------------


 

4.2.2.  Payment of Benefit.  The Company shall pay the benefit to the Director
in the form elected by the Director on the Election Form.  Payment shall be made
(or payments shall commence, depending on the Director’s election) on the 1st
day of the month following the Director’s Termination of Service.  If the ten
(10) year payment is elected, the amount of the accrued benefit payment will be
calculated by using the ten (10) year annuity rate determined using the sum of
the mid-term Applicable Federal Rate (AFR) for the previous month as published
monthly by the Internal Revenue Service, plus 1% rounded to the nearest 1/2 of
1%.

 

4.3.  Disability Benefit.  If the Director terminates service as a Director for
Disability prior to the Mandatory Termination Date, the Company shall pay to the
Director the benefit described in this Section 4.3.

 

4.3.1.  Amount of Benefit.  The benefit under this Section 4.3 is the Deferral
Account balance at the Director’s Termination of Service.

 

4.3.2.  Payment of Benefit.  The Company shall pay the benefit to the Director
in the form elected by the Director on the Election Form. Payment shall be made
(or payments shall commence, depending on the Director’s election) on the 1st
day of the month following the Director’s Termination of Service.   If the ten
(10) year payment is elected, the amount of the accrued benefit payment will be
calculated by using the ten (10) year annuity rate determined using the sum of
the mid-term Applicable Federal Rate (AFR) for the previous month as published
monthly by the Internal Revenue Service, plus 1% rounded to the nearest 1/2 of
1%.

 

4.4.  Change of Control Benefit.  Upon a Change of Control while the Director is
in the active service of the Company, the Company shall pay to the Director the
benefit described in this Section in lieu of any other benefit under this Plan.

 

4.4.1.  Amount of Benefit.  The benefit under this Section 4.4. is the Deferral
Account balance at the date of the Director’s Termination of Service, if
participating in the deferred compensation portion of the plan, plus a cash
payment equal to three (3) times the then current annual retainer paid by the
company.

 

4.4.2.  Payment of Benefit.  The Company shall pay the benefit to the Director
in a lump sum within ninety (90) days after the Director’s Termination of
Service.  The lump sum payment (the cash payment equal to three (3) times the
then current annual retainer paid by the company plus, as applicable, the
Deferred Account balance) shall include an additional amount equal to the excise
tax, if any, imposed on the payment pursuant to Section 4999 of the Internal
Revenue Code.  The Director and the company shall cooperate with one another in
calculating the amount of the excise tax and in connection with any
administrative and/or indirect proceeding.  Concerning the existence or amount
of liability for excise tax with respect to the lump sum payment.

 

4.5.  Hardship Distribution.  Upon the Company’s determination (following
petition by the Director) that the Director has suffered an unforeseeable
financial emergency as described in Section 2.2.2., the Company shall distribute
to the Director all or a portion of the Deferral Account balance as determined
by the Director, but in no event shall the distribution be greater than is
necessary to relieve the financial hardship.  The Director expressly accepts the
responsibility for all income tax implications resulting from Director’s
exercise of Director’s rights under this Section.

 

Article 5

 

Death Benefits

 

5.1.  Death During Active Service.  If the Director dies while in the active
service of the Company, the Company shall pay to the Director’s beneficiary the
benefit described in this Section 5.1.

 

5

--------------------------------------------------------------------------------


 

5.1.1.  Amount of Benefit.  If Company owned life insurance is in force on the
life of the Director on the date of the Director’s death, the benefit under
Section 5.1 is the projected age 70 benefit based on the Deferred Account
balance and projected further deferrals until age 70.  If Company owned life
insurance is not in force on the life of the Director on the date of Director’s
death, the benefit will be the Deferral Account balance on the date of death of
the Director.

 

5.1.2.  Payment of Benefit.  The Company shall pay the benefit to the
beneficiary in one hundred twenty (120) equal monthly installments commencing on
the first day of the month following the Director’s death.

 

5.2.  Death During Benefit Period.  If the Director dies after benefit payments
have commenced under this Plan but not before receiving all such payments, the
Company shall pay the remaining benefits to the Director’s beneficiary at the
same time and in the same amounts they would have paid to the Director had the
director survived.

 

Article 6

 

Beneficiaries

 

6.1.  Beneficiary Designations.  The Director shall designate a beneficiary by
filing a written designation with the Company.  The Director may revoke or
modify the designation at any time by filing a new designation.  However,
designations will only be effective if signed by the Director and accepted by
the Company during the Director’s lifetime.  The Director’s beneficiary
designation shall be deemed automatically revoked if the beneficiary predeceases
the Director, or if the Director names a spouse as beneficiary and the marriage
is subsequently dissolved.  If the Director dies without a valid beneficiary
designation, all payments shall be made to the Director’s surviving spouse, if
any, and if none, to the Director’s surviving children and the descendants of
any deceased child by right of representation, and if no children or descendants
survive, to the Director’s estate.

 

6.2.  Facility of Payment.  If a benefit is payable to a minor, to a person
declared incompetent, or to a person incapable of handling the disposition of
his or her property, the Company may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person.  The Company may require proof of incompetency,
minority or guardianship as it may deem appropriate prior to distribution of the
benefit.  Such distribution shall completely discharge the Company from all
liability with respect to such benefit.

 

Article 7

 

Claims and Review Procedure

 

7.1.  Claims Procedure.  The Company shall notify the Director’s beneficiary in
writing, within ninety (90) days of his or her written application for benefits,
of his or her eligibility or non-eligibility for benefits under the Plan .  If
the Company determines that the beneficiary is not eligible for benefits or full
benefits, the notice shall set forth (1) the specific reasons for such denial,
(2) a specific reference to the provisions of the Plan on which the denial is
based, (3) a description of any additional information or material necessary for
the claimant to perfect his or her claim, and a description of why it is needed,
and (4) an explanation of the Plan’s claims review procedure and other
appropriate information as to the steps to be taken if the beneficiary wishes to
have the claim reviewed.  If the Company determines that there are special
circumstances requiring additional time to make a decision, the Company shall
notify the beneficiary of the

 

6

--------------------------------------------------------------------------------


 

special circumstances and the date by which a decision is expected to be made,
and may extend the time for up to an additional ninety-day period.

 

7.2.  Review Procedure.  If the beneficiary is determined by the Company not to
be eligible for benefits, or if the beneficiary believes that he or she is
entitled to greater or different benefits, the beneficiary shall have the
opportunity to have such claim reviewed by the Company by filing a petition for
review with the Company within sixty (60) days after receipt of the notice
issued by the Company.  Said petition shall state the specific reasons which the
beneficiary believes entitles him or her to benefits or to greater or different
benefits.  Within sixty (60 days after receipt by the Company of the petition,
the Company shall afford the beneficiary (and counsel, if any) an opportunity to
present his or her position to the Company orally or in writing, and the
beneficiary (or counsel) shall have the right to review the pertinent
documents.  The Company shall notify the beneficiary of its decision in writing
within the sixty-day period, stating specifically the basis of its decision,
written in a manner calculated to be understood by the beneficiary and the
specific provisions of the Plan on which the decision is based.  If, because of
the need for a hearing, the sixty-day period is not sufficient, the decision may
be deferred for up to another sixty-day period at the election of the Company,
but notice of this deferral shall be given to the beneficiary.

 

Article 8

 

Amendments and Termination

 

The Plan may be amended or terminated at any time by the Company but no
modification or termination shall effect the rights of any Director who is at
the time or had previously elected to defer Fees unless such Director and the
Company shall mutually agree in writing.

 

Article 9

 

Miscellaneous

 

9.1.  Binding Effect.  This Plan shall bind the Director and the Company and
their beneficiaries, survivors, executors, administrators and transferees.

 

9.2.  No Guaranty of Employment.  This Plan is not a contract for services.  It
does not give the Director the right to remain a Director of the Company, nor
does it interfere with any rights to replace the Director.  It also does not
require the Director to remain a Director nor interfere with the Director’s
right to terminate services at any time.

 

9.3.  Non-Transferability.  Benefits under this Plan cannot be sold,
transferred, assigned, pledge, attached or encumbered in any manner.

 

9.4.  Applicable Law.  The Plan and all rights hereunder  shall be governed by
the Laws of the State of Maryland, except to the extent preempted by the Laws of
the United States of America.

 

9.5  Unfunded Arrangement.  The Director and beneficiary are general unsecured
creditors of the Company for the payment of benefits under this Plan.  The
benefits represent the mere promise by the Company to pay such benefits.  The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors.  Any insurance on the Director’s life is a general asset of the
Company to which the Director and Beneficiary have no preferred or secured
claim.

 

7

--------------------------------------------------------------------------------